IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1895
                               Filed February 8, 2017


IN THE INTEREST OF G.D. and A.D.,
Minor children,

VICKI R. DANLEY, guardian ad litem,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, Amy L. Zacharias,

District Associate Judge.



      A guardian ad litem appeals the dismissal of a child-in-need-of-assistance

petition. REVERSED AND REMANDED.



      Vicki R. Danley, Sidney, appellant.

      William C. Bracker of Law Office of Bill Bracker, Council Bluffs, for

appellee mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                            2


VAITHESWARAN, Judge.

       A guardian ad litem (GAL) appeals the dismissal of a child-in-need-of-

assistance petition. The GAL contends the State proved that two children, born

in 2010 and 2012, were children in need of assistance.

I.     Background Facts and Proceedings

       Our de novo review of the record reveals the following facts. An Iowa man

traveling through Nebraska contacted police to report that he was threatened by

certain people while staying at a nearby hotel. The man had two children with

him.

       One of the officers who interacted with the father was a certified drug

recognition expert. According to a police report, the officer immediately noticed

that the father “appeared to be under the influence of a . . . [s]timulant, likely

methamphetamine.” The officer “observed him to be hyperactive,” “very twitchy

in his movements,” exhibiting “random spasms of his muscles” and dilated pupils,

and occasionally grinding his teeth. The father admitted he and the children’s

mother “had been using methamphetamine all day in the hotel room with the

children present.” The father showed the officer “his track marks on his arms

which all appeared very recent.”

       Another officer went to the hotel and spoke to the mother. This officer was

also   experienced   “in   dealing   with       individuals   under   the   influence   of

methamphetamine.”      According to the officer, the mother “appeared highly

impaired by drugs.” The officer noted that the hotel room “was in disarray and

was extremely dirty” and “[i]t appeared to be a very unsafe environment for two

young children.”
                                             3


         The mother told the officer that the father had been “hallucinating from his

meth use” and “tore up the hotel room thinking that someone was hiding in

there.” The officer noted that the mother “did nothing to prevent [the father] from

taking the kids in this state and did not summon any help.” Although the mother

denied using methamphetamine, the officer noted “fresh track marks on her

arms.”

         Police opined that “[n]either [the father or mother] appeared to be in any

condition to care for [the children].” Both parents were cited for felony child

neglect in Nebraska. The officers learned that the family was known to the Iowa

Department of Human Services and the agency had been looking for the children

for three days. The department was notified of the circumstances.

         The State of Iowa filed a child in need of assistance petition. See Iowa

Code § 232.2(6)(c)(2), (n) (2016) (defining child in need of assistance).1 Both

children were temporarily removed from the parents’ custody and were placed

with their paternal grandfather. Following an adjudication hearing, the district

court found insufficient evidence to support the grounds for adjudication and

dismissed the child-in-need-of-assistance petition. The GAL appealed.




1
  We do not discern a problem with Iowa’s exercise of jurisdiction. See L.N.S. v. S.W.S.,
854 N.W.2d 699, 705 (Iowa Ct. App. 2013) (applying the Uniform Child-Custody
Jurisdiction and Enforcement Act). The Iowa department was extensively involved with
the family before the incident that precipitated this action, having investigated child
abuse allegations in 2013 and 2014. Although the mother lived in Oklahoma and
received child welfare services there for a period of time, she notified the Oklahoma
agency of her move to Iowa and there is scant if any evidence Oklahoma had an open
case involving these children. At the time this action was filed, she and the children lived
in western Iowa. Although they were found in Nebraska, they were simply in transit.
                                          4


II.    Analysis

       A.     Iowa Code section 232.2(6)(c)(2)

       Iowa Code section 232.2(6)(c)(2) defines a “[c]hild in need of assistance”

as a child “[w]ho has suffered or is imminently likely to suffer harmful effects as a

result of . . . [t]he failure of the child’s parent, guardian, custodian, or other

member of the household in which the child resides to exercise a reasonable

degree of care in supervising the child.” “‘[H]armful effects’ . . . pertains to the

physical, mental or social welfare of a child.” In re J.S., 846 N.W.2d 36, 41 (Iowa

2014) (citation omitted). “Because of this broad definition, we have found such

effects established when there was harm to a child’s physical, mental, or social

well-being or such harm was imminently likely to occur.”          Id. at 41-42.     “[A]

juvenile court could reasonably determine that a parent’s active addiction to

methamphetamine is ‘imminently likely’ to result in harmful effects to the physical,

mental, or social wellbeing of the children in the parent’s care.” Id. at 42.

       On our de novo review, we are persuaded the State proved this ground by

clear and convincing evidence.       Officers with expertise in discerning active

methamphetamine        use     believed       both   parents     recently       injected

methamphetamine in the children’s presence.          A department child protective

worker testified she visited the children after they were returned to Iowa. The

older child told her both parents were using syringes in the motel room.

       The worker testified to the department’s “history” with the mother.

Specifically, the mother lost custody of a teenage daughter and a preadolescent

son “because of her methamphetamine addiction.” Although the mother denied

recent methamphetamine use, the worker noticed track marks on her arms “in
                                          5


varying degrees of healing” and the father told her both of them “were heavily

using methamphetamine [intravenously].”

      We     recognize     the   mother       subsequently   tested   negative   for

methamphetamine. However, the first drug test was taken six days after the

Nebraska episode and there was evidence the mother used methods to mask

her drug use.

      We also have considered the mother’s testimony that the track marks on

her arms were permanent scars from her earlier drug use. This testimony was

refuted by the officer who spoke to her at the motel.

      B.        Iowa Code section 232.2(6)(n)

      Iowa Code section 232.2(6)(n) defines a child in need of assistance as a

child “whose parent’s or guardian’s mental capacity or condition, imprisonment,

or drug or alcohol abuse results in the child not receiving adequate care.” On our

de novo review, we are persuaded the State proved this ground by clear and

convincing evidence.

      The father admitted to active drug use.           When police intervened, the

children were not properly restrained in their car seats, were filthy, and were

traveling with an actively hallucinating parent. At the time of the adjudicatory

hearing, the father was incarcerated.

       The mother also admitted to methamphetamine addiction. Although she

denied current use, abundant evidence contradicted her assertion. As for the

children’s welfare, they were in the mother’s care shortly before the father left

with them and their living situation was unhealthy and unsafe.
                                      6


III.   Disposition

       Because both grounds for adjudication were proved, we reverse the

dismissal of the child-in-need-of-assistance petition and remand for further

proceedings. In light of our disposition, we find it unnecessary to address the

GAL’s contention that the court should have ordered a new trial based on newly

discovered evidence.

       REVERSED AND REMANDED.